BAILEY, Judge,
concurring in result.
I concur in the result reached by the Majority but disagree with its decision to use Indiana Evidence Rule 808(6) as a vehicle for admission of the SCAN reports. Generally, the admission of documentary evidence rests within the discretion of the trial court. See op. at 485. The ultimate question on this issue, however, is the interpretation of the language of a rule of evidence, which presents a question of law. Stahl v. State, 686 N.E.2d 89, 91 (Ind.1997).
*488I begin by emphasizing that "[the right to cross-examine witnesses under oath is a fundamental right." Lowry v. Lanning, 712 N.E.2d 1000, 1001 (Ind.Ct.App.1999). That right is especially important where, as here, a fundamental liberty interest is at stake. See Santosky v. Kramer, 455 U.S. 745, 753-54, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982) ("When the State moves to destroy weakened familial bonds, it must provide the parents with fundamentally fair procedures."). Yet, the result reached by the Majority permits the permanent severance of parental bonds based, in part, on un-sworn reports prepared by individuals whose training, experience, and motives were untested.
The Taylors argue that Exhibits 20 and 21 are similar to police investigative reports, not business records. Under Evidence Rule 808(8), the following are not excluded by the hearsay rule:
Public Records and Reports. Unless the sources of information or other circumstances indicate lack of trustworthiness, records, reports, statements, or data compilations in any form, of a pub-lie office or agency, setting forth its regularly conducted and regularly recorded activities, or matters observed pursuant to duty imposed by law and as to which there was a duty to report, or factual findings resulting from an investigation made pursuant to authority granted by law. The following are not within this exception to the hearsay rule: (a) investigative reports by police and other law enforcement personnel, except when offered by an accused in a criminal case; (b) investigative reports prepared by or for a government, a pub-lie office, or an agency when offered by it in a case in which it is a party; (c) factual findings offered by the government in criminal cases; and (d) factual findings resulting from special investigation of a particular complaint, case, or incident, except when offered by an accused in a criminal case.
(Emphasis supplied). Investigative reports prepared for public agencies are admissible under the Rule only if the agency is not a party or if a presumably adverse party offers the report.
The Rule does not define "investigative report," but in this case SCAN personnel performed a systematic evaluation of the Taylors' parenting skills The children were adjudicated Children In Need of Services (CHINS) on January 18, 2000; it appears that the petitions for termination of parental rights were filed in late 2000 or in 2001. Exhibit 20 includes reports dated August 8, 2000 (for July) through February 11, 2002 (for January). It contains observations as well as conclusions.3 Exhibit 21 is composed of "Supervised Visit Logs" dated March 7, 2001 through March 28, 2002. Each "log" has a section termed "Observations" and another identified as "Impressions."
In my view, Exhibits 20 and 21 are investigative reports under Rule 803(8). They contain factual findings, address a materially contested issue, and were prepared after the CHINS adjudication, largely for advocacy purposes. See Shepherd v. State, 690 N.E.2d 318, 326 (Ind.Ct.App.1997) (discussing test for exclusion under the Rule). Additionally, the reports were prepared for and offered into evidence by the ACOFC in a case where it is *489a party. As such, the reports do not fall within the public records exception to the hearsay rule. Implicit in that conclusion is "an indication that such reports are not considered inherently reliable." Baxter v. State, 774 N.E.2d 1037, 1043 (Ind.Ct.App.2002), trans. denied.
Additionally, I do not believe the business records exception can be used to circumvent that implication. Our Supreme Court has acknowledged:
The business records exception permits records of business activity to be admitted in cireumstances when the recorded information will be trustworthy. The reliability of business records stems from the fact that the organization depends on them to operate, from the sense that they are subject to review, audit, or internal checks, from the precision engendered by the repetition, and from the fact that the person furnishing the information has a duty to do it correctly.
Stahl, 686 N.E.2d at 92. Exhibits 20 and 21 are not the types of administrative or operational reports contemplated in StakL. Rather, the challenged reports are the substantive end products of SCAN's business.
The need for investigation of child-related issues has spawned a cottage industry, dedicated largely to the preparation of documents used in child-related litigation. Indeed, Karen Emery testified that all SCAN clientele are referred by the ACOFC. Where a whole industry arises out of the need for documentation in anticipation of litigation, its reports cannot be disguised as business records under Rule 803(6). See 13 MiuugR, JR, Inpiana Practics, InDiana EvIDENCE § 803.106C, at 6438 (2nd ed. 1995) (stating that documents made in anticipation of litigation are generally inadmissible under Rule 803(6)).
In discussing police reports in the context of Rule 803(6), we recognized that "our paramount hearsay concern is allowing a trier of fact to consider statements made or conclusions drawn in the report itself. Often, such reports contain the preparer's assumptions, interpretations, or conclusions with regard to certain events." Payne v. State, 658 N.E.2d 635, 646 n. 20 (Ind.Ct.App.1995). Cf. D.W.S. v. L.D.S., 654 N.E.2d 1170, 1173 (Ind.Ct.App.1995) (holding that reports prepared by the Department of Public Welfare were admissible in a child custody hearing to the extent the reports contained the preparers' direct observations and established that an incident of alleged abuse was reported). The exhibits in question include subjective evaluations. Yet, they were admitted into evidence without an assessment of the preparers' qualifications and without cross-examination regarding their assumptions, interpretations, and conclusions. In my opinion, the unsworn out-of-court statements should have been excluded.
Although I take issue with the conclusion that Exhibits 20 and 21 are admissible under Rule 803(6), I nevertheless find no reversible error. As the Majority observes, even if the reports were erroncously admitted, there was sufficient testamentary evidence to support the trial court's decision. Op. at 487. Consequently, I concur in result.

. For example, the "6/7/01 for 5/01" entry includes the following statement: ''The clients did not seem to understand that [E.T.] could not ride the bike without [training wheels]." An entry dated "12/11/01 (for 11-01)" provides: "Clients continue to show little progress with consistency, applying techniques and tips from the FSC and obtaining the information needed to parent."